Citation Nr: 0829132	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-17 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether a September 1996 rating decision that denied 
service connection for a total disability evaluation based on 
individual unemployability (TDIU) contained clear and 
unmistakable error (CUE).  

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to service connection for chronic pain 
syndrome.

4.  Entitlement to an effective date prior to March 30, 2001, 
for the grant of service connection for major depression with 
anxiety.

5.  Entitlement to an effective date prior to March 30, 2001, 
for the grant of service connection for TDIU.




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from September 
1980 to February 1981 and on active duty from April 1981 to 
May 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2004 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied the benefits 
sought on appeal.  

The issues of entitlement to service connection for chronic 
fatigue syndrome and chronic pain syndrome as well as 
entitlement to an earlier effective date for the grant of 
service connection for major depression with anxiety and TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The September 1996 RO decision denied entitlement to 
TDIU.  

3.  The veteran was notified of the September 1996 RO 
decision and did not appeal.

4.  The September 1996 RO decision that denied TDIU was 
consistent with the law and regulations then in effect, and 
it is not shown that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied, such that the decision involved undebatable error 
that, had it not been made, would have led to a materially 
different outcome.


CONCLUSIONS OF LAW

1.  The September 1996 rating decision that denied TDIU is 
final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2007).

2.  The September 1996 rating decision was not clearly and 
unmistakably erroneous in failing to award TDIU.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 C.F.R. § 3.159, as 
amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

The veteran was provided with 38 C.F.R. § 3.105(a) in the 
March 2006 statement of the case (SOC).  In any event, the 
notice and development provisions of the law that inform a 
veteran regarding evidence to submit to substantiate other 
claims do not apply to requests for revision or reversal of 
final decisions based on CUE because such cases are based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001).  


LAW AND ANALYSIS

1.  Whether a September 1996 rating decision that denied 
service connection for a total disability evaluation based on 
individual unemployability (TDIU) contained clear and 
unmistakable error (CUE).  

The law provides that previous determinations that are final 
and binding will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  Where evidence 
establishes such error, however, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the undebatable conclusion, to which reasonable 
minds could not differ, that the result in the decision in 
question would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The 
claimant must assert more than a mere disagreement as to how 
the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. 
App. 52 (1996).  When attempting to raise a claim of CUE, a 
claimant must describe the alleged error with some degree of 
specificity, and provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo, 6 Vet. App. at 44.
Where evidence establishes CUE, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE will have the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  Id.  For this reason, a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Russell, 3 
Vet. App. at 314.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that CUE does 
not exist in the September 1996 RO decision.  The veteran's 
representative argues that the failure of the RO to consider 
the provisions of 38 C.F.R. §§ 3.340(a) and 4.16(b) 
constitutes clear and unmistakable error in the September 
1996 rating decision.  Further, he contends that as the only 
evidence at the time consisted of the August 1996 Form 21-
8940, there was no evidence against the claim for TDIU and, 
consequently, the claim should have been granted.

A three-part test is used to determine whether clear and 
unmistakable error is present in a prior determination.  
First, either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Second, the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)); see also VA O.G.C. Prec. Op. No. 12-95 (May 10, 
1995), 60 Fed. Reg. 43,186 (1995).

In this regard, the Board notes that the September 1996 
rating decision was incorrect in its conclusion that the 
percentage criteria were not met under 38 C.F.R. § 4.16(a).  
At the time of the September 1996 rating decision, service-
connection was in effect for left knee chondromalacia at 30 
percent, the residuals of a contusion of the right spinal 
accessory nerve at 20 percent, right knee chondromalacia at 
20 percent, and left wrist traumatic tendinitis at 10 
percent.  After considering the bilateral factor under 
38 C.F.R. § 4.26, the rating for the service-connected knees 
was 40 percent or more with a combined 70 percent rating, 
which met the schedular criteria under 38 C.F.R. § 4.16(a).  

However, the September 1996 finding that the percentage 
requirements were not met is harmless error.  In this regard, 
38 C.F.R. § 4.16(a) also provides that after the percentage 
requirements are met, the rating agency must determine 
whether the service-connected disabilities render the veteran 
unemployable.  The relevant evidence of record at the time of 
the September 1996 denial consisted of an April 1996 VA 
mental health clinic assessment, records dated in May 1996 
from the veteran's employer B.I.D.S., a June 1996 VA work 
release, a June 1996 disability claim, VA treatment records, 
and the veteran's contentions.  Specifically, the April 1996 
VA mental health clinic assessment reflected that the veteran 
worked as an office assistant and missed work due to doctor's 
appointments.  The veteran was diagnosed with a variety of 
physical and mental disorders and it was not specified which 
disabilities led to her missed work.  A May 1996 letter from 
the veteran's employer indicated that she used vacation and 
sick leave to visit her physician or stay at home due to her 
pain.  In June 1996, VA Dr. C.C.P. stated that the veteran 
needed to be off work for medical reasons for three months.  
The June 1996 disability claim noted that the veteran last 
worked on May 1996 due to cervical disc disease.  

In sum, the evidence of record at the time of the September 
1996 decision showed that, although the veteran missed work 
due to pain, she had a variety of physical and mental 
disabilities, and it was not clear and unmistakable that her 
service-connected disabilities alone led to her 
unemployability.  In fact, the June 1996 disability claim 
reflected that she could not work due to cervical disc 
disease, for which she is not service-connected.  The 
veteran's representative is essentially asking for a re-
weighing of the evidence, which is impermissible for a clear 
and unmistakable error claim.  See Luallen v. Brown, 8 Vet. 
App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).  The 
Board notes that the same reasoning applies to the contention 
that a total rating was warranted under 38 C.F.R. § 3.340.  
As such, although the veteran did meet the percent 
requirements pursuant to 38 C.F.R. § 4.16(a), the second part 
of this regulation was not met and neither was 38 C.F.R. 
§ 3.340 as there is no clear and unmistakable evidence that 
the veteran was unemployable due to her service-connected 
disabilities.  

Additionally, the Board notes that the veteran's 
representative's argument that 38 C.F.R. § 4.16(b) was not 
considered is without merit.  The September 1996 rating 
decision specifically determined that the claim was not 
submitted for extra-schedular consideration because there 
were no exceptional factors or circumstances associated with 
the veteran's disablement.  Moreover, this regulation was not 
for application as the veteran met the percentage 
requirements of 38 C.F.R. § 4.16(a).  

The Board has also considered the veteran's representative's 
allegations that there was no VA examination to contradict 
the evidence of record.  However, allegations that VA failed 
in its duty to assist are, as a matter of law, insufficient 
to form a basis for a claim of clear and unmistakable error.  
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

In view of the foregoing, the Board finds that the veteran 
and her representative have failed to establish that the RO 
committed CUE in the September 1996 decision.  There is 
simply no indication that the RO did not properly consider 
all evidence before it in September 1996 or that it failed to 
correctly apply the appropriate laws and regulations to the 
veteran's claim such that there would have been a materially 
different outcome.  Therefore, the veteran has not 
demonstrated clear and unmistakable error, and her claim for 
revision must be denied.


ORDER

The claim for revision of the September 1996 rating decision 
on the grounds of CUE is denied.




REMAND

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to service connection for chronic pain 
syndrome.

The veteran contends that she is entitled to service 
connection for chronic fatigue syndrome and chronic pain 
syndrome as secondary to her service-connected disabilities.  
She did not allege that either disability is related directly 
to her period of service.  In this regard, the Board notes 
that private treatment records from K.W.M.C. received by VA 
in July 1996 contained diagnoses of fibromyalgia and chronic 
pain syndrome.  Specifically, in March 1994, she was found to 
have chronic myalgias in her hip, knees, and shoulder.  In an 
April 1996 VA mental health clinic assessment, the veteran 
was diagnosed with anxiety disorder due to chronic pain 
syndrome, which was associated with the back, neck, 
headaches, and right shoulder pain as well as chronic pain 
disorder associated with both psychological factors and a 
general medical condition.  In April 1997, Dr. C.C.P. stated 
that the veteran had chronic fatigue and pain.  VA treatment 
records, dated from 2000 to the present, reflected that the 
veteran continues to have chronic shoulder, neck, and knee 
pain.  

Although the current medical evidence of record reflected 
findings of chronic pain and fatigue, it is not clear if 
either is secondary to her service-connected disabilities.  
Also, it is not clear if the alleged chronic fatigue and 
chronic pain are a disability separate and distinct from her 
already service-connected disabilities.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  As such, the Board finds 
that a VA examination is necessary to determine if the 
veteran has chronic fatigue syndrome or chronic pain syndrome 
that is secondary to her service-connected disabilities.  
38 C.F.R. § 3.159(c)(4).

In addition, the Board notes that during the pendency of this 
appeal, the provisions of 38 C.F.R. § 3.310 were amended, 
effective from October 10, 2006.  The new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The new 
provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  However, the veteran has not been notified 
of this amendment.  Therefore, the Board finds that the 
veteran should be provided with the amendment on remand.

4.  Entitlement to an effective date prior to March 30, 2001, 
for the grant of service connection for major depression with 
anxiety.

5.  Entitlement to an effective date prior to March 30, 2001, 
for the grant of service connection for TDIU.

In a February 2006 rating decision, the veteran was granted 
entitlement to service connection for major depression with 
anxiety and TDIU.  In February 2007, the veteran filed a 
notice of disagreement (NOD) with regard to the effective 
date of March 30, 2001, assigned for these issues.  When 
there has been an adjudication of a claim and a notice of 
disagreement, the claimant is entitled to a statement of the 
case (SOC).  See 38 C.F.R. § 19.26.  Thus, a remand for 
issuance of an SOC on the issues of entitlement to an earlier 
effective date for the grant of service connection for major 
depression with anxiety and TDIU is necessary.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  However, these issues will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should also be informed of 
the requirements for establishing 
secondary service connection under the new 
version of the regulation for secondary 
service connection.  38 C.F.R. § 3.310(b) 
(2007).  The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
2.  After the above development has been 
undertaken, please schedule the veteran 
for an examination to evaluate her claims 
for chronic fatigue syndrome and chronic 
pain syndrome.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service medical records, 
private treatment reports, and VA 
treatment reports, the examiner should 
render a diagnosis as to the etiology of 
the veteran's complaints of chronic pain 
and chronic fatigue.  In particular, any 
diagnoses of chronic pain syndrome, 
chronic fatigue syndrome, or fibromyalgia 
should be noted.  

If any such disorder is found, the 
examiner should opine as to the 
relationship, if any, between the 
veteran's service-connected major 
depression with anxiety disorder, left 
knee chondromalacia with stress fracture 
of the left medial tibial plateau, right 
knee chondromalacia, residuals of a 
contusion of the right spinal accessory 
nerve with mild wasting of the upper arm 
region of the right trapezius muscle and 
limitation of motion, or left wrist 
traumatic tendonitis and the current 
diagnoses.  To the extent possible, 
(likely, unlikely, at least as likely as 
not) the examiner should opine whether 
any current chronic fatigue syndrome, 
chronic pain syndrome, or fibromyalgia 
was either (a) proximately caused by or 
(b) proximately aggravated by her 
aforementioned service-connected 
disabilities and, if so, to what degree.
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  An SOC, containing all applicable laws 
and regulations, on the issues of 
entitlement to an effective date prior to 
March 30, 2001, for the grant of service 
connection for major depression with 
anxiety and entitlement to TDIU must be 
issued.  Manlincon, 12 Vet. App. 238.  The 
veteran should be advised of the time 
period in which to perfect her appeal.  
Only if the veteran's appeal as to these 
issues is perfected within the applicable 
time period, then such should be returned 
to the Board for appellate review.  

4.  When the development requested 
pertaining to the issues of secondary 
service connection for chronic fatigue 
syndrome and chronic pain syndrome has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to each issue, 
including the new version of the 
regulation for secondary service 
connection.  38 C.F.R. § 3.310(b) (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


